IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 35 WM 2019
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CRAIG D. MURPHY,                            :
                                            :
                   Petitioner


                                      ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2019, the Motion for Extraordinary Jurisdiction

is DENIED.